Citation Nr: 0321067	
Decision Date: 08/21/03    Archive Date: 09/02/03

DOCKET NO.  99-14 226	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC) 
benefits under the provisions of 38 U.S.C.A. Section 1318.


REPRESENTATION

Appellant represented by:	Michael J. Mooney, Attorney at 
Law


ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from June 1963 to June 
1966.  He died in March 1998, and the appellant is his 
surviving spouse.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio.


FINDING OF FACT

There is currently no justiciable case or controversy for 
active consideration by the Board.  


CONCLUSION OF LAW

The appellant's appeal is dismissed as no justiciable case or 
controversy is before the Board at this time.  38 U.S.C.A. 
§§ 7102, 7104, 7105, 7107 (West 2002); 38 C.F.R. §§ 19.4, 
20.101, 20.200, 20.204 (2002).  


REASONS AND BASES FOR FINDING AND CONCLUSION

All questions of law and fact necessary to a decision by the 
Secretary of Veterans Affairs under a law that affects the 
provision of benefits by the Secretary to veterans or their 
dependents or survivors are subject to review on appeal to 
the Secretary. Decisions in such appeals are made by the 
Board of Veterans' Appeals.  In its 
decisions, the Board is bound by applicable statutes, the 
regulations of the Department of Veterans Affairs and 
precedent opinions of the General Counsel of the Department 
of Veterans Affairs.  See 38 U.S.C.A. § 7104; 38 C.F.R. 
§ 20.101.  

The principal functions of the Board are to make 
determinations of appellate jurisdiction, consider all 
applications on appeal properly before it, conduct hearings 
on appeal, evaluate the evidence of record, and enter 
decisions in writing on the questions presented on appeal.  
See 38 U.S.C.A. §§ 7102, 7104, 7107; 38 C.F.R. § 19.4.  An 
appeal consists of a timely filed notice of disagreement in 
writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  A substantive 
appeal may be withdrawn in writing at any time before the 
Board promulgates a decision.  See 38 U.S.C.A. § 7105(b)(2); 
38 C.F.R. § 20.204.

In November 1998, the appellant submitted an application for 
dependency and indemnity compensation benefits, to include a 
claim for benefits under 38 U.S.C.A. Section 1318.  The RO 
denied the benefits sought and the appellant was notified of 
the rating decision in December 1998.  The appellant, through 
her representative, submitted a notice of disagreement and a 
statement of the case was issued in June 1999.  In July 1999, 
the appellant's representative submitted a substantive 
appeal.  As such, the appeal was certified to the Board for 
consideration.  In November 2001, however, the appellant, 
through her representative, withdrew her substantive appeal 
and requested that the appeal be dismissed.

Based upon the foregoing, the Board finds that the appellant 
no longer has an issue on appeal because she withdrew her 
substantive appeal in November 2001.  The withdrawal of the 
substantive appeal by the appellant's representative is 
accepted pursuant to 38 C.F.R. Section 20.204(c) because the 
representative submitted both the notice of disagreement and 
the substantive appeal on behalf of the appellant.  
Accordingly, there is no justiciable case or controversy 
currently before the Board as contemplated by 38 U.S.C.A. 
Sections 7102, 7104, 7107 and 38 C.F.R. Section 19.4.  
Consequently, in the absence of any justiciable question, the 
appeal must be dismissed.  


ORDER

The appeal is dismissed.  



                       
____________________________________________
	Warren W. Rice, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

